DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/14/2020 and 05/01/2020 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/753786 filed 10/31/2018 is acknowledged for claims 1-29.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “a subsequence of the sequencing read 1.” It appears that the “1” is a typographical error because claim 17 only recites “the sequencing read.”
Claims 22-23 are objected to because of the following informalities:  
The claims recite “The system of claim 17’ wherein they should recite the “method of claim 17” because claim 17 is a method.  Appropriate correction is required.
The claims will be interpreted as method claims dependent from claim 17.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-15 and 24-27 are drawn to a system comprising a non-transitory computer readable memory, so a manufacture. 
Claims 16-23 and 28-29 are drawn to a method, so a process. 
Step 2A Prong One: Identification of an Abstract Idea
Claim 1 recites:
1. For each first nucleotide sequencing read: generating a plurality of first identifier subsequences from a first identifier sequence of the first nucleotide sequencing read.
The step reads on selecting subsequences as identifiers and can be performed by the human mind as a mental process. It is therefore an abstract idea.
2.  Generating a first signature for the first nucleotide sequencing read by applying hashing to the plurality of first identifier subsequences. 
The step reads on a process of applying a hash function. The step can be performed by the human mind as a mental process or may be a math per se. It is therefore an abstract idea.
3. Assigning the first nucleotide sequencing read to at least one first particular bin of the first hash data structure based on the first signature.
The step reads on organizing information by binning the nucleotide sequence read, based on the first signature. The step can be performed by the human mind as a mental process and is therefore an abstract idea.
4.  Determining a nucleotide sequence for each first particular bin of the first hash data structure with one or more first nucleotide sequencing reads assigned.
The step reads on matching data by binning which can be performed by the human mind and is therefore an abstract idea. 
Independent claims 16 and 28 recite analogous limitations drawn to performing a query match between sequences identifiers and the contents of a data structure (i.e. a table or graph). The method is one for organizing sequence information that can be performed by the human mind and is therefore an abstract idea. 
Claim 24 recites:
1. A first and second hash data structure for storing a plurality of pairs of sequencing reads.
The recited data structures read on a table or graph per se. As recited, they do not necessitate computer technology but rather read on an abstract data structure which can be created as a mental process or with the aid of paper/pen. The step is therefore an abstract idea.
2.  Generating a plurality of first query identifier subsequences and a plurality of second query identifier subsequences from the first query nucleotide sequencing read and the second query nucleotide sequencing read.
This step reads on one that can be performed by the human mind and is therefore an abstract idea.
3.  Generating a first query signature and a second query signature for the first nucleotide sequencing read and the second nucleotide sequencing read by applying hashing to the plurality of first query identifier subsequences and the plurality of second query identifier subsequences.
This step reads on applying a hash function which may be math per se or a step that can be performed by the human mind to convert a nucleotide sequence into a representative hash value (i.e. index value).
4. Retrieving one or more first stored pairs and one or more second stored pairs from the first hash data structure and the second hash data structure using the first query signature and the second query signature, respectively, wherein each of the first pairs and the second pairs comprises a first stored nucleotide sequencing read and a second stored nucleotide sequencing read.
The step reads on using a look up table with the signature (i.e. index value) to retrieve information from the table. The step is one that can be performed by the human mind and is therefore an abstract idea. The recited hash table is an abstract hash table, i.e.  as claimed, it is not one that requires computer technology.
5. determining each pair of a first stored nucleotide sequencing read and a second stored nucleotide sequencing read present in both the first stored pairs and second stored pairs as a sequencing read 1 and sequencing read 2 similar to the query sequencing read 1 and the query sequencing read 2.
The step reads on determining the sequences of nucleotide sequences which can be performed by the human mind and is therefore an abstract idea. 
 
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application.                         
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
A memory and processor, as in claim 1.
A hardware processor as in claim 24.
In an alternative embodiment, the claims recite a hashing method and a hash table that could be a form of sorting and retrieving data in computer memory. However, hash tables are well known, routine and conventional. The specific method recited used to match queries to the contents of the table is an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory and processor are a recitation of generic computer structure that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claim    s are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 	 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buckingham et al. (AusDM 2014) in view of  Georganas et al. (International Parallel and Distribution Processing Symposium (2015) pages 561-570).
	Buckingham et al. teach applying a window to produce a list of k-mer sequences (i.e. subsequences) from a nucleotide sequence (page 1, col. 2, par. 3)(i.e. for each nucleotide read generating a plurality of first identifier subsequences form a first identifier sequence of the nucleotide read), as in claim 1, second step.
	Buckingham et al. teach generating a projection function (i.e. hash function) to the k-mer list to generate a signature for the sequence  (page 1, col. 2, par. 3)(i.e. generating a first signature by applying a hashing to the plurality of identifier subsequences), as in claim 1, third step.  
	Buckingham et al. teach the method as applied to locality sensitive hashing to compute sequence similarity (page 1-2, connecting par.) which suggests assigning the first nucleic acid read to a particular bin based on the signature (i.e. index) and determining a nucleotide sequence for the bin with the assigned nucleotide sequence read assigned, as in claim 1, fourth and fifth step.
Buckingham et al. teach scanning a database to locate the most similar sequence (page 3, col. 1, par. 3) and obtaining a similarity between the query and candidate hit sequence based on the signatures of the query sequence and potential hit sequence (page 3, col. 1, par. 3)(i.e. determining a nucleotide sequence with a first nucleotide sequencing read assigned), as in claim 1, fifth step.
Buckingham et al. teach creating overlapping k-mers from a nucleotide sequence which create the signature (page 1, col. 2, par. 2) and also that component fragments of the query sequence are extracted to create the signature used to perform the similarity query (page 3, col. 1, par. 3)(i.e. determining a plurality of subsequences of the first signature of the first nucleotide read), as in claims 2 and 3. 
Buckingham et al. teach a similarity score for sequence alignment (page 3, col. 2, par. 1) and BLAST scores (page 3, col. 2, par. 3); the score is then compared to parameters  and a similarity is calculated (page 3, col. 2, par. 3)(i.e. alignment score threshold); wherein it would be obvious to set a threshold below or above a similarity score, as in claims 4, 5, 6 and 13. 
Buckingham et al. teach that sequences with similar k-mer content will have similar signatures (i.e. wherein a first nucleotide read is associated with a second read)(page 1, col. 2, par. 3), as in claim 9.
Buckingham et al. teaches the hashing method as applied to similarity searching for nucleic acids (page 1, col. 2, par. 2).
Buckingham et al. does not teach receiving a plurality of nucleotide sequencing reads, as in claim 1, first step.
Buckingham et al. does not teach their hashing method as applied to binning of a nucleotide read, as in claim 1. 
Claims 2-12 are drawn to sequence similarity determination wherein the first nucleotide sequence is queried to determine associated sequence reads that are associated with bins (of a hash table). Buckingham et al. does not teach their hashing method as applied to reads that are associated with bins, as recited in claims 2-12. 
Claims 7-8 are drawn to bins that are associated with a key. Buckingham et al. does not teach bins and hash keys, as in claim 7-8.
Georganas et al. teach aligning reads to a genomic reference sequence targets using a hashing method (page 561, col. 1, par. 1-2)(i.e. receiving a plurality of nucleotide sequencing reads), as in claim 1. 
Georganas et al. teach indexing the references sequences (i.e. assigning a sequence read to particular bin of a hash table)(page 561, col. 1, par. 2), as recited in all of claims 2-12.
Georganas et al. teach associating short fragment sequences with bins of a hash table wherein each bin has a “seed” sequence which is a key (page 562, Figure 2 and col. 2, par. 2) wherein it would be obvious to one of ordinary skill to create a key for hash alignment of read sequences because that is how hashing works, i.e. a key of the query sequence is matched to keys of the hash table bins, as in claims 7-8.
Georganas et al. teach their hashing method applied to paired-end sequences (page 566, col. 2, par. 3), as in claim 9. 
Georganas et al. teach a hashing method to align k-mer sequences (Abstract)(i.e. determining consensus sequences), as in claims 10-11. 
Georganas et al. teach (Figure 2) selecting a nucleotide sequence assigned to a particular bin as representative of a first particular bin, as in claim 12.
Georganas et al. teach alignment of sequences generated from sequencing technology and high throughput sequencing (page 561, col. 1, par. 1 and page 563, col. 2, par. 3) which makes obvious the use of physical identifiers such as barcodes, as in claim 14.
Georganas et al. teach seed sequences which are part of the queried nucleotide which reads on non-physical identifiers, as in claim 15.
Claims 16 and 28 are independent claims which encompass the method of claim 1 which is a species (claims 16 and 28 are broader).  Claim 26 is a dependent claim and reads on the method of claim 1. The teachings of Buckingham et al. and Georganas et al. therefore also make obvious independent claims 16, 26 and 28.
Claim 24 is drawn to the same hashing method recited in claim 1 with the additional implementation of two query signatures for two nucleotide sequencing reads, the implementation of two hash data structures and determining two nucleotide sequencing reads. Georganas et al. teach aligning a plurality of reads (queries) associated with a plurality of reference sequences (targets)(page 561, col. 1, par. 2); Georganas et al. teaches a distributed hash table (Figure 2) as well as multiple distributed has tables (page 569, col. 2, par. 2) wherein it would be obvious to one of ordinary skill to implement multiple hash tables for read querying and alignment of multiple reads, as in claim 24
Georganas et al. (Figure 2) makes obvious a first and second nucleotide read, wherein each pair is assigned to one of a plurality of bins of a hash table for a hashing method using sequence identifiers which are keys; Figure 2 of Georganas et al. teaches hashing reads to individual bins of a hash table, as in claim 25.
Dependent claims 17-23, 26, 27 and 29 are drawn to the method recited in claims 2-15 and are therefore taught by the combination of Buckingham et al. and Georganas et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Buckingham et al. for generating signatures from k-mer sequences and use those signatures as identifiers for hashing with the method of Georganas et al. who teach a hashing method of aligning sequence reads to a hash table of bins representing a reference sequence. Applying the KSR standard of obviousness to Buckingham et al. and Georganas et al., the signature generation method of Buckingham et al. could be applied to the read hashing method of Georganas et al. because Georganas et al. requires an identifier for read segments so that the segments can be matched to the sequences associated with the hash table bins. The signature identifier of Buckingham et al. could predictably be applied to the read hashing techniques of Georganas et al. The combination of teachings of Buckingham et al. and Georganas et al. would yield a predictable result of creating signatures from k-mers of read sequences and determining the sequences upon alignment to the reference sequences of the hash table.


Noted Prior Art
Semenyuk et al. 2018/0247016
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635